                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ELECTRICAL CONSTRUCTION INDUSTRY
PREFUNDING CREDIT REIMBURSEMENT PLAN, et al.,

                         Plaintiffs,

       v.                                         Case No. 19-cv-647-pp

COATES ELECTRIC, LLC,

                         Defendant.


     ORDER GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
                 (DKT. NO. 6) AND DISMISSING CASE


       On May 3, 2019, the plaintiffs filed a complaint against Coates Electric,

LLC, alleging violations of the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. §§1132, 1145, and breach of contract. Dkt. No. 1.

The plaintiff requested entry of default on June 17, 2019, dkt. no. 5, and the

clerk entered default on June 17, 2019. The plaintiffs subsequently filed a

motion for default judgement, dkt. no. 6, along with affidavits in support of

their request for damages, attorney’s fees and costs, dkt. nos. 6-2 through 6-6.

The defendant has not appeared. The court will grant the motion.

I.     ENTRY OF DEFAULT

       Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means that the



                                        1
court must assure itself that the defendant was aware of the suit and still did

not respond.

      The plaintiffs filed the complaint on May 3, 2019. Dkt. No. 1. On May 16,

2019, they filed an affidavit of service. Dkt. No. 4. The affidavit indicates that a

state process server served the summons and complaint on Brody Coates as

registered agent for the defendant on May 22, 2019.1 Id. The defendant’s

answer was due within twenty-one days of that date. This means that the

defendant’s deadline for answering or otherwise responding to the complaint

was June 12, 2019.

      Rule 4(h) of the Federal Rules of Civil Procedure provides that a party

must serve a corporation:

             (1) In a judicial district of the United States:

                   (A) In the manner prescribed by Rule 4(e)(1) for serving an
                       individual; or

                   (B) By delivering a copy of the summons and of the complaint
                       to an officer, a managing or general agent, or any other
                       agent authorized by appointment or by law to receive
                       service of process and—if the agent is one authorized by
                       statute and the statute so requires—by also mailing a
                       copy of each to the defendant[.]

Rule 4(h). On the facts before it, the court finds that the plaintiff properly

served the defendant under Rule 4(h)(1)(B).



1 Both the complaint, dkt. no. 1, and the website for the Wisconsin Department
of Financial Institutions list Brody Coates, N65W27528 Maple St, Sussex, WI
53089-3387, as the registered agent for Coates Electric, LLC.
https://www.wdfi.org/apps/CorpSearch/Details.aspx?entityID=C074741&has
h=117042779&searchFunctionID=729095b7-06fe-400f-9fba-
cc81e62ff630&type=Simple&q=Coates.
                                          2
II.   PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

      After the entry of default, the plaintiffs may move for default judgment

under Rule 55(b). When the court determines that a defendant is in default, the

court accepts as true the well-pleaded allegations in the complaint. e360

Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th Cir. 2007). “A default

judgment establishes, as a matter of law, that defendants are liable to plaintiff

on each cause of action in the complaint.” Id. However, “even when a default

judgment is warranted based on a party’s failure to defend, the allegations in

the complaint with respect to the amount of damages are not deemed true.” Id.

(quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)). A district court “must

conduct an inquiry in order to ascertain the amount of damages with

reasonable certainty.” Id. Rule 55(b)(2) allows the district court to conduct this

inquiry through hearings or referrals, if necessary, to determine the amount of

damages. Fed. R. Civ. P. 55(b)(2). Such proceedings are unnecessary, however,

if the “amount claimed is liquidated or capable of ascertainment from definite

figures contained in the documentary evidence or in detailed affidavits.” e360

Insight, 500 F.3d at 602 (quoting Dundee Cement Co. v Howard Pipe &

Concrete Prods., Inc., 722 F2d 1319, 1323 (7th Cir. 1983)).

      The complaint states a claim that the defendant has violated ERISA by

failing to make timely contributions to the plaintiff trust funds for covered

employees in accordance with the collective bargaining agreements. Dkt. No. 1

at 8. The complaint also states a claim that the defendant breached the trust

agreement rules, which obligated the defendant to make timely contributions to

                                        3
the plaintiff trust funds as required by the collective bargaining agreements. Id.

at 9. Those allegations establish liability. ERISA entitles the plaintiff to

damages consisting of unpaid contributions, liquidated damages and

reasonable attorney’s fees and costs of the action. 29 U.S.C. §1132(g)(2).

       The motion for entry of default judgement and supporting affidavits

contain an accounting of the plaintiffs’ damages, attorney’s fees and costs. See

Dkt. Nos. 6-2 through 6-6. The plaintiffs submitted itemized attorney’s fees in

the amount of $3,225, dkt no. 6-5 at 2, and costs in the amount of $470, dkt.

no 6-6 at 2. They also submitted an affidavit (attaching several agreements

between parties) reporting the results of audits covering the periods of 2017,

October 2018, and November 2018 through May 2019. Dkt. No 6-3. The court

concludes that the defendant owes plaintiffs $579,332.67 in delinquent

contributions, omissions, credits, liquidated damages, and estimated monthly

contributions, and will approve an award of $3,695 in attorney’s fees and

costs. The amount of unpaid contributions, liquidated damages, and attorney’s

fees and costs totals $583,027.67.

III.   CONCLUSION

       The court GRANTS the plaintiffs’ motion for default judgment. Dkt. No.

6.

       The court AWARDS default judgment in favor of the plaintiffs and

against the defendant in the amount of $583,027.67.

       The court ORDERS that this case is DISMISSED. The court will enter




                                          4
judgment accordingly.

     Dated in Milwaukee, Wisconsin this 15th day of November, 2019.

                                  BY THE COURT:


                                  _____________________________________
                                  HON. PAMELA PEPPER
                                  United States District Judge




                                    5
